Per Curiam,
A petition to institute an election contest over the results of the referendum in Lackawanna Township, this county, providing for the annexation of Lackawanna Township to the City of Scranton, was presented to the court en banc, and petitioners, by their counsel, moved for a rule to show cause why an election contest should not be had in accordance with the procedure provided by the Election Code of June 3, 1937, P. L. 1333, sec. 1711 et seq., 25 PS §3291. Neither the Election Code nor the Annexation Act providing for annexation of boroughs and townships to cities of the second class A (Act of June 15, 1939, P. L. 372, 53 PS §10711) provides for contesting the results of this or any other type of referendum. Accordingly, the court is without jurisdiction to entertain the petition: Green Township Malt Beverage License Referendum Contest et al., 331 Pa. 536.
Now, November 28,1949, the motion to grant a rule to show cause why an election contest should not be had at the first district of Lackawanna Township, Lackawanna County, is denied.